Citation Nr: 1814048	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  18-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 10, 2011, for the assignment of special monthly compensation based on the need for regular aid and attendance (SMC) under 38 U.S.C. § 1114(l).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from December 1966 to December 1968, December 1970 to May 1972, and December 1990 to December 1991.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office RO in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to January 10, 2011, the Veteran did not meet the schedular requirements for SMC under 38 U.S.C. § 1114(l).


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 2011, for the grant of SMC under 38 U.S.C. § 1114(l) have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date

Special monthly compensation is payable where the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: (1) inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

The Veteran was granted SMC under 38 U.S.C. § 1114(l) by a January 2017 rating decision effective January 10, 2011, the date the medical evidence established that the Veteran was found to require regular aid and attendance.  The Veteran disagrees with the effective date and asserts he was entitled to SMC dating back to February 1995, the date he had a combined 100 percent disability rating.

Prior to January 10, 2011, the Veteran had not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or was blind in both eyes.  In addition, the medical record does not demonstrate that the Veteran was permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance prior to January 10, 2011.

The Veteran's medical records show that Veteran left his home to attend treatment examinations.  In February 1997, he reported that he spent most of his time doing domestic chores or attending various medical clinics.

In September 2007, an examination for SMC was provided by a private physician. The examiner reported that the Veteran was not accompanied to the place of the examination, he had no impairment in feeding self, he had difficulty ambulating, driving, bending and reaching overhead, used a cane, without which he would not be ambulatory, and he performed most of his basic activities of daily living. However, the examiner also indicated that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

In October 2007, the Veteran reported that he left the house and encountered people on the street or in restaurants.  He also reported that he saw his brother and sister in California.  In March 2009, he had an inspection of his vehicle after running boards were installed.  In December 2009, he reported he could walk about a half of a block.

In May 2015, the Veteran's Dr. S.Y. reported that the Veteran's complications were so severe that it impacted his ability to perform routine activities of daily living without the assistance of another person beginning between May 2015 and November 2015.  In June 2015, Dr. Y. reported that the Veteran required the assistance of another person since 1995; however, it was specifically noted that Dr. Y. had only treated the Veteran since April 2014 and not from 1995 to April 2014.

While the Board appreciates the reports of the 2007 SMC examiner and Dr. Y., the record simply does not support a finding that the Veteran was permanently bedridden or in need of regular aid and attendance prior to January 10, 2011.  The record shows that the Veteran attended treatment visits, did domestic chores, attended various medical clinics, drove, performed most of his basic activities of daily living, left the house and ate in restaurants, visited his brother and sister in California, and had his vehicle modified for him to drive.

As such, prior to January 10, 2011, the medical record does not show that the Veteran was permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.

The Board notes that the Veteran's representative asserts that the Veteran met the criteria for SMC as of 1995 as the Veteran was in receipt of a combined 100 percent rating due to the result of a single disease process.  However, this is not a criteria for SMC under 38 U.S.C. § 1114(l).

Therefore, the eligibility conditions for SMC under 38 U.S.C. § 1114(l) were not met prior to January 10, 2011, making January 10, 2011, the earliest date that all eligibility requirements were met.  VA regulations dictate the specific circumstances and criteria which must be met before SMC benefits may be granted.  As these criteria were not met prior to January 10, 2011, an effective date prior to this date for the award of eligibility for SMC must be denied.


ORDER

An effective date earlier than January 10, 2011, for the assignment of SMC is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


